 
Exhibit 10.118
 
CONSULTING AGREEMENT


This  Agreement ("Agreement"), effective as of July 23,  2009 is entered into by
and between Ore Pharmaceuticals, Inc. (“Ore”), with a place of business at 610
Professional Drive, Suite 101, Gaithersburg, Maryland  20879, and Mark Gessler,
whose address is at 10508 Bridle Lane, Potomac, Maryland 20854("Consultant").


In consideration of the representations and agreements contained herein,
Consultant and Ore agree as follows:




1.  
Purpose:    Ore is in the business of pharmaceutical product development and
financing (the “Business”) and Consultant has special expertise in that
field.  Ore wishes to obtain advisory services from Consultant and Consultant is
willing to provide services to Ore.  The purpose of this Agreement is to
establish the terms upon which such services will be provided.



2.  
Services.



a.  
Subject to the terms and conditions of this Agreement, Ore hereby appoints
Consultant as a consultant and Consultant hereby accepts such
appointment.  Consultant agrees that, during the term of this Agreement and any
subsequent extension thereto, he will provide his services as requested by Ore’s
Chief Executive Officer (“CEO”) or any other executive at Ore designated by the
CEO.

 
b.  
As requested with respect to the Business, Consultant will:

i.  
Evaluate product acquisition and in-license opportunities;

ii.  
Recommend product positioning strategies;

iii.  
Critique proposed product development initiatives in the context of targeted
positioning;

iv.  
Refer Ore to potential new business opportunities appropriate to the Business;

v.  
Participate in the identification, evaluation and acquisition of commercial
stage businesses and/or products;

vi.  
Otherwise advise Ore with respect to the Business; and

vii.  
Provide such other services as may be mutually agreed by the parties

 
c.  
The services may be provided by meetings or by telephone, e-mail or other
written communication. If requested, Consultant will meet or communicate with
Ore representatives at times and places to be mutually agreed.



d.  
Consultant shall provide services to Ore based on the proprietary and/or
confidential information provided by Ore and/or developed by Consultant in the
course of providing services hereunder and shall devote such time as reasonably
necessary to provide the requested services.  Subject to the provisions of
Section 10, Consultant agrees to perform the services in a timely and
professional manner consistent with industry standards.



3.  
Compensation.

 
 
a.  
 In consideration for the services during the term of this Agreement and while
this Agreement is in force, Consultant shall receive:



i.  
a retainer at a rate of $30,000 per year payable in arrears in quarterly
installments, and

ii.  
payment for specific services at a rate of one thousand dollars ($1000.00) per
day.

 
 
1

--------------------------------------------------------------------------------

 

 
Consultant shall submit an invoice for his services to Ore on a monthly basis
within thirty days after the end of each month in which services are provided
hereunder, showing by date the days worked, the services provided and the Ore
executive with or for whom the work was performed.  Ore shall pay Consultant for
his services within thirty (30) days of receiving each invoice.  Consultant will
obtain CEO’s prior written approval if the hourly rate compensation for services
provided in any calendar month is expected to exceed $4,000.00, before providing
services that exceed such limit.


b.  
At such time as Ore’s equity plans allow for such grant and subject to approval
by the Board of Directors, Ore will issue an option grant of a mutually
acceptable quantity of shares on mutually acceptable terms, which will be
expected to be comparable to the grant made to outside Directors for service in
2009.



c.  
Consultant will also be reimbursed for all reasonable and necessary
out-of-pocket expenses (including travel, lodging, and the like), which are
incurred at the request of and approved in writing in  advance by Ore,  provided
any travel expenses comply with Ore’s travel policy, a copy of which is
available upon request.



4.  
Confidentiality.   In view of Ore's proprietary rights and interests concerning
its Business, Consultant agrees that during the term of this Agreement and any
subsequent extension(s) thereto and for a period of five (5) years thereafter,
Consultant agrees to keep strictly confidential and not use for his own benefit
or for the benefit of any third party any information which he may acquire
relating to Ore’s business, whether such information is disclosed or made known
by Ore to Consultant or is generated by Consultant in the course of performing
the services hereunder.   By way of illustration and not limitation, such shall
include all information, communicated by any means, relating to the business of
Ore that is not available to the general public, including its technical and
business information, assets, inventions, know-how, research programs,
biological materials, processes, drug compound hypotheses, designs, trade
secrets, contracts, improvements, discoveries, databases, software programs,
development tools, budgets and unpublished financial information, licenses, and
other data, both technical and non-technical, prospects, protocols, and other
information associated with this Agreement.



Consultant shall not disclose such information to any third party or use such
information for any purpose, except as provided herein, without the prior
written approval of Ore.  Consultant shall have no obligation with respect to
any portion of such information which:


a.  
is or later becomes generally available to the public by use publication or the
like, through no fault of Consultant;

b.  
is obtained from a third party who had the legal right to disclose the same to
Consultant and who is not under an obligation of confidentiality to Ore; or

c.  
Consultant already possesses, as evidenced by written records, predating receipt
thereof from Ore provided that this exception shall not apply to any information
received or developed by Consultant during his prior employment by Ore or as a
Director of ore to the extent that such information subsequently became the
property of Ore and was confidential at the time it became the property of Ore.



Specific information disclosed to Consultant by Ore shall not be deemed to be
available to the public or in prior possession of Consultant merely because such
specific information is embraced by more general information available to the
public or in prior possession of Consultant.


 
2

--------------------------------------------------------------------------------

 
 
Consultant also acknowledges that the confidential information to which he may
have access as a result of the relationship with Ore described herein may
constitute material non-public information and that he may not trade in the
securities of Ore or assist others to do so on the basis of such material
non-public information and that he may not disclose such information to third
parties who might trade on such information.


5.  
New Developments.   Consultant agrees that any information, including but not
limited to discoveries, inventions, innovations, suggestions, know-how, ideas
and reports made by Consultant which either results from information disclosed
by Ore, or is developed as a result of Consultant's services under this
Agreement (“New Developments”), shall become the sole property of Ore without
further compensation to Consultant and shall be promptly disclosed to
Ore.  Consultant will treat such new developments as information which is
subject to the confidentiality provisions of Paragraph 3 herein.  Ore shall own
all right, title and interest in and to all New Developments under this
Agreement.



6.  
Patent Rights and Licenses.   If patentable subject matter results from services
provided hereunder, Consultant shall assist Ore in the preparation and
prosecution of appropriate patent applications and shall without further
compensation execute appropriate documents acknowledging the assignment of his
rights in such subject matter and applications to Ore.   All expenses incidental
to the filing and prosecution of any such patent applications shall be borne by
Ore.  The disclosure of proprietary information by Ore to Consultant shall not
result in any obligation to grant Consultant any rights in and to said
proprietary subject matter.



7.  
Third-Party Confidential Information.   Consultant agrees that during the term
of this Agreement, he will not disclose to Ore any information that is
confidential or proprietary to any third party.



8.  
Non-Compete/Non-Solicitation.   While this Agreement is in effect and for one
year after this Agreement ends, Consultant agrees that he will not assist third
parties to develop, market or sell products which would compete in the
marketplace with Ore’s products of which Consultant is made aware in the course
of his consulting.  Consultant further agrees that, during the term of this
Agreement and for one (1) year after the date of termination of the Agreement
regardless of the reason for termination, Consultant will not induce or solicit
any employee of Ore to leave the employ of Ore or assist any third party to do
so.



9.  
Term and Termination.   This Agreement shall be effective for a twenty four
month period beginning as of the date hereof , and may be extended in writing by
mutual consent of the parties.  However, either party may terminate this
Agreement at any time upon sixty (60) days' prior written notice, but in no
event may this agreement be terminated prior to the date that is two years from
the date of this Agreement .  Any rights or obligations set forth herein which
are accrued prior to the termination of this Agreement as well as any sections
intended by their nature to survive, including but not limited to Sections 4, 5,
6 and 8, shall survive termination or expiration of this Agreement.   Upon
termination or expiration of this Agreement, Consultant shall promptly return to
Ore all Ore documentation, property, data and related information, along with
any copies thereof.



10.  
Other Employment.   Consultant is a Partner of Sage Partners LLC and has and
will continue to have substantial duties to Sage Partners LLC.  Consultant
confirms that he has determined that Sage Partners LLC will not object to the
services to be provided hereunder.

 
 
3

--------------------------------------------------------------------------------

 

 
11.  
Miscellaneous:



a.  
Independent Contractor.   For the purposes of this Agreement, Consultant shall
be an independent contractor without the authority to bind or act as agent for
Ore or its employees for any purpose.  All taxes and social security payments
due with respect to any compensation paid pursuant to this Agreement shall be
the sole responsibility of Consultant.



b.  
Assignment.   This Agreement is a contract for personal services by Consultant
in recognition of his special expertise and experience; the performance of such
personal services may not be assigned or delegated.



c.  
Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Maryland.  Consultant hereby expressly consents to the personal
jurisdiction of the state and federal courts located in Maryland for any lawsuit
filed there against him/her by Ore arising from or relating to this Agreement



d.  
Warranties.   The parties warrant and represent that they have the right to
enter into this Agreement.   Consultant further warrants and represents that the
terms of this Agreement are not inconsistent with other contractual obligations,
express or implied, which he may have.



e.  
Amendments.   No modification to this Agreement shall be effective unless made
in writing and duly executed by or on behalf of each party.



f.  
Entire Agreement.   This Agreement constitutes the entire agreement between the
parties with respect to the services to be provided by Consultant hereunder
superseding all prior agreements and understandings between the parties (whether
written or oral) relating to said subject matter. However, this Agreement does
not modify, waive or alter any of the obligations of the parties under prior
agreements relating to the previous employment of Consultant by Ore.



g.  
Counterparts.   This Agreement may be executed in two or more counterparts,
including by facsimile transmission, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.


Ore Pharmaceuticals Inc.
 
Mark Gessler
     
By:
/s/ Mark J. Gabrielson
   
/s/ Mark Gessler
 
Mark J. Gabrielson, President
               
Date:
July 23, 2009
 
Date
July 23, 2009


 
4